                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

             Plaintiff,                               2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                   DATE: October 15, 2019

PASTOR FAUSTO PALAFOX,                                Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich        COURT REPORTER: Araceli Bareng

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 35)

9:18 a.m. The Court convenes outside the presence of the jury. The Court and parties discuss the
Motion in Limine to Preclude the Testimony of Shaneva Nelson for Brady Violations, (ECF No. 1902).
Mr. Marchese makes arguments. Mr. Schiess responds. The Court will allow SHANEVA NELSON to
testify. Mr. Kennedy makes further objections to the testimony of SHANEVA NELSON. Mr. Schiess
responds. Mr. Kennedy requests a limiting instruction. The Motion in Limine to Preclude the
Testimony of Shaneva Nelson for Brady Violations, (ECF No. 1902), is DENIED without prejudice.
Mr. Marchese objects to COLLEEN RUIZ’S (fka COLLEEN POST) testimony about a war between the
Vagos and the Hell’s Angels. Mr. Schiess responds. Mr. Marchese objects to testimony to be
elicited from OFFICER DAVID SABEDRA. Mr. Schiess responds.

11:46 a.m. The Court stands at recess.

11:15 a.m. The jury enters the courtroom. COLLEEN RUIZ (fka COLLEEN POST), called on behalf of
the Government, is sworn and testifies on direct examination by Mr. Schiess. EXHIBIT 6501 is
marked but not admitted into evidence. Mr. Marchese conducts cross examination on behalf of
Mr. Gillespie. Mr. Schiess conducts redirect examination on behalf of Mr. Gillespie.
Mr. Marchese conducts recross examination on behalf of Mr. Gillespie.

12:01 p.m. The jury is admonished and excused for a morning break.

12:02 p.m. The Court reconvenes outside the presence of the jury. The Court and parties discuss
the questions posed by jury.

12:06 p.m. The Court stands at recess for a break.

12:22 p.m. The jury enters the courtroom. COLLEEN RUIZ (fka COLLEEN POST), called on behalf of
the Government and previously sworn, responds to questions posed by the jury and read by the
Court. Mr. Marchese conducts follow‐up cross examination on behalf of Mr. Gillespie. The witness
is excused.

12:26 p.m. SHANEVA NELSON, called on behalf of the Government, is sworn and testifies on direct
examination by Mr. Schiess. Mr. Marchese conducts cross examination on behalf of Mr. Gillespie.
Mr. Schiess conducts redirect examination on behalf of the Government.

12:47 p.m. The jury is admonished and excused for an afternoon break.

12:48 p.m. The Court reconvenes outside the presence of the jury. The Court and parties discuss
the questions posed by jury.

12:52 p.m. The jury enters the courtroom. SHANEVA NELSON, called on behalf of the Government
and previously sworn, responds to questions posed by the jury and read by the Court. The witness
is excused.

12:54 p.m. The jury is admonished and excused for lunch.

1:56 p.m. The Court reconvenes outside the presence of the jury. Mr. Fleming makes an oral
motion to strike the testimony of SHANEVA NELSON. Mr. Schiess responds. The motion is DENIED.

2:03 p.m. OFFICER DAVID SABEDRA, called on behalf of the Government, is sworn and testifies on
direct examination by Mr. Schiess. Mr. Marchese conducts cross examination on behalf of Mr.
Gillespie. Mr. Schiess conducts redirect examination. Mr. Marchese conducts recross examination.

2:47 p.m. The jury is admonished and excused for an afternoon break.

2:48 p.m. The Court reconvenes outside the presence of the jury. The Court and parties discuss the
questions posed by jury.

2:51 p.m. The jury enters the courtroom. OFFICER DAVID SABEDRA, called on behalf of the
Government and previously sworn, responds to questions posed by the jury and read by the Court.
Mr. Schiess conducts follow‐up direct examination on behalf of the Government. Mr. Marchese
conducts follow‐up cross examination on behalf of Mr. Gillespie. The witness is excused.

2:54 p.m. The jury is admonished and excused for the evening.

///
2:55 p.m. The Court reconvenes outside the presence of the jury. Mr. Schiess informs the Court as
to the upcoming witnesses. Mr. Kennedy makes objections to exhibits which may be used during
the testimony of AGENT MATTHEW NEAL. Mr. Schiess responds. The Court will address this issue
at a later time to allow the parties to do more research. The jurors will be asked to come in at
11:00 a.m. on Monday, October 21, 2019, to allow the Court and parties to hear the issue further.
Mr. Schiess informs the Court that Mr. Fleming has objected to the Government’s use of scrolling
transcripts using the TrialDirector software. Ms. Reitz will meet and confer with Ms. Hallett to
verify the veracity of the transcripts. Mr. Schiess states that he needs Mr. Fleming to more clearly
identify which of the 700+ recordings he intends to use in upcoming testimony. Mr. Fleming and
Ms. Jacks respond. The Court instructs the parties to meet and confer on this issue.

3:26 p.m. The Court adjourns.

Jury Trial continued to Wednesday, October 16, 2019, at 9:00 a.m. in Courtroom 7D before Judge
Gloria M. Navarro.


                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:        /S/                    d
                                                              Aaron Blazevich, Deputy Clerk
